                    UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON



UNITED STATES OF AMERICA

v.                             CRIMINAL ACTION NO. 2:13-00117

CALVIN BOSWELL


        SUPERVISED RELEASE REVOCATION AND JUDGMENT ORDER
                  MEMORANDUM OPINION AND ORDER


          On December 6, 2018, the United States of America

appeared by Joshua C. Hanks, Assistant United States Attorney,

and the defendant, Calvin Boswell, appeared in person and by his

counsel, Rhett H. Johnson, Assistant Federal Public Defender,

for a hearing on the petition seeking revocation of supervised

release and amendment thereto submitted by United States

Probation Officer Patrick M. Fidler.   The defendant commenced a

three-year term of supervised release in this action on October

11, 2017, as more fully set forth in the Judgment Including

Sentence Under the Sentencing Reform Act entered by the court on

November 8, 2013.


          The court heard the admissions of the defendant and

the representations and argument of counsel.
            For reasons noted on the record of this proceeding,

which are ORDERED incorporated herein by reference, the court

found by a preponderance of the evidence that the defendant has

violated the conditions of supervised release in the following

respects:    (1) the defendant violated federal and state law

inasmuch as he possessed with intent to distribute cocaine on

September 2, 2018, the defendant having been found by law

enforcement authorities to be in possession of a substance which

field tested positive for cocaine and weighed approximately

13.26 grams; and (2) the defendant used and possessed marijuana

as evidenced by positive urine specimens submitted by him on

November 30, 2017, and February 6, August 15, September 10 and

October 3, 2018; all as admitted by the defendant on the record

of the hearing and all as set forth in the petition on

supervised release and amendment thereto.


            And the court finding, as more fully set forth on the

record of the hearing, that the violations warrant revocation of

supervised release and, further, that it would unduly depreciate

the seriousness of the violations if supervised release were not

revoked, it is ORDERED that the supervised release previously

imposed upon the defendant in this action be, and it hereby is,

revoked.


                                  2
           And the court having complied with the requirements of

Rule 32(a)(1)(B) and (C) of the Federal Rules of Criminal

Procedure, and finding, after considering the factors set forth

in 18 U.S.C. § 3583(e), that the defendant should be confined to

the extent set forth below, it is accordingly ORDERED that the

defendant be, and he hereby is, committed to the custody of the

United States Bureau of Prisons for imprisonment for a period of

TWO (2) YEARS imposed as to each of Counts 1, 2, 3 and 4, to run

concurrently with each other, and a period of ONE (1) YEAR

imposed as to each of Counts 5, 6 and 7, to run concurrently

with each other and with the concurrent terms imposed on Counts

1, 2, 3 and 4, to be followed by a term of two (2) years of

supervised release imposed as to each of Counts 5, 6 and 7, to

run concurrently, upon the standard conditions of supervised

release now in effect in this district and as previously

imposed.


           The defendant was remanded to the custody of the

United States Marshal.


           Recommendation:   The court recommends that the

defendant be designated to FCI Gilmer.




                                  3
          The Clerk is directed to forward copies of this

written opinion and order to the defendant, all counsel of

record, the United States Probation Department, and the United

States Marshal.


                                    DATED:   December 7, 2018




                                4
